Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of a restriction requirement dated 18 Oct 2021 in the reply filed on 14 Dec 2021 is acknowledged.  The traversal is on the ground(s) that Reichel discloses a post-build system where a humidified stream of air is pumped through a bulk of unfused build material surrounding the fused object. Additionally, applicant has argued that the unfused build material is not "introduced" into the stream of air nor does the stream of air "transport" the unfused build material anywhere. 
This is not found persuasive because applicant has not claimed a system for pre-processing powders to the exclusion of post-processing powders. Applicant has merely recited a pneumatic transport system with the intended use of “to transport build material in an additive manufacturing machine,” which may be a post-process additive manufacturing machine or layerwise additive manufacturing machine. The transporting may take place via transporting air or transporting particles in the air. Reichel states that the filter 36 is used to filter out powder particles that are transported in the air flow (0058). A filter acts as a separator in order to remove unwanted contaminants. 
Unity of the invention is assessed at the time when examination begins. See MPEP 1850. Thus, the amended claims are not assessed for unity of the invention. Even arguendo, amended independent claim 1 does not have a special technical feature that makes a contribution over the prior art in view of the 35 USC 103 rejection below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, including the dependent claims 2-7 which depend therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the source.” It is unclear whether this refers to “a source of a build material powder” or “a source of air pressure.” For the purposes of this office action it will be assumed that it refers to the “source of a build material powder.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (US 20170028631 A1, hereinafter “Hyatt”) in view of Reichel (US 20200223140 A1, previously cited, hereinafter “Reichel”).

Regarding claim 1, Hyatt teaches a pneumatic transport system (0009) to transport build material in an additive manufacturing machine, the system comprising: 
a conduit (18a, Fig. 1; the conduits 118 and 218 in Figs. 3 and 4); 
a source of air pressure (source of carrier gas 12, Figs. 1, 3, and 4) to pull or push a stream of air through the conduit (see Fig. 1); 
a source of a build material powder (powder feeder 14, Figs. 1, 3, and 4) to introduce the build material powder into the stream (see Figs. 1, 3, and 4) of air; and 
a separator (powder control valve 20, 120, and 220) downstream from the source (see Figs. 1, 3, and 4) to remove (0023) the build material powder from the stream of air and discharge the build material powder toward a build chamber (see Figs. 1, 3, and 4).

Hyatt fails to teach a humidifier to add moisture to the stream of air and that the source of build material is introduced downstream from the humidifier. 
In the same field of endeavor Reichel teaches that a humidifier (33 in Figs. 3, 4, and 5) may be placed downstream from a source of air (39 is an air compressor, see Fig. 4 and 0059). Hyatt further teaches that a build material is introduced downstream from the humidifier (see Fig. 4 showing arrow 34 and 38). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Reichel and Hyatt. Although Reichel is directed towards the post-treatment of unbound powder Reichel teaches that introducing water into a stream of air can reduce the electrostatic charges of the build material as it is transported in a pneumatic system (0014 and 0078). Thus, a person having ordinary skill in the art before the effective filing date would have found a humidifier desirable in a pneumatic system for those reasons. 

Regarding claim 2, Hyatt in view of Reichel teaches where the conduit includes: a first conduit downstream from the humidifier and upstream from the separator to carry the stream of air to the separator; and a second conduit downstream from the separator and upstream from the humidifier to carry the stream of air back to the humidifier.
Reichel combined with Hyatt would place the humifier after the source of air pressure (after 12 in Hyatt). Thus, Hyatt would have a first conduit downstream from the humifier (for example 118 or 218) and a second conduit downstream from the separator and upstream from the humidifier (for example 130 and 230 in Figs. 3 and 4). 
Alternatively Reichel explicitly teaches a first conduit (the conduit after the humidifier 33) downstream from the humidifier and upstream from the separator (filter 36, Fig. 4) to carry the stream of air to the separator; and a second conduit (the conduit after separator 36) downstream from the separator and upstream from the humidifier (see Fig. 4 and 0057) to carry the stream of air back to the humidifier.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Reichel and Hyatt. Although Reichel is directed towards the post-treatment of unbound powder Reichel teaches that introducing water into a stream of air can reduce the electrostatic charges of the build material as it is transported in a pneumatic system (0014 and 0078). Thus, a person having ordinary skill in the art before the effective filing date would have found a humidifier desirable in a pneumatic system for those reasons. 

Regarding claim 3, Hyatt in view of Reichel teaches where the humidifier is to add moisture (the humidifier in Reichel adds moisture) to the stream of air at a rate sufficient to (the humidifier in Reichel is capable of this; an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency) maintain the humidity of air in the stream of air between 55% relative humidity at 25°C and 75% relative humidity at 35°C.

Regarding claim 4, Hyatt fails to explicitly teach comprising: a flow meter downstream from the separator to measure the stream of air in the conduit; and a controller operatively connected to the flow meter and to the source of air pressure and/or the source of build material powder to, based on a measurement from the flow meter, adjust a rate of flow of the stream of air in the conduit.
However, Hyatt teaches that the separator may also operate as a metering valve (0025) or that a sensor may be coupled to the valve to trigger actuation of the valve (0040) and that a control unit may control the operations of the device (0046). Thus it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate a metering valve downstream from the separator as it has been held that separation of parts is prima facie obvious. MPEP 2144.04.  

Regarding claim 5 and 6, Hyatt fails to teach teaches where the moisture includes water and is a pool of water exposed to a stream of air.
In the same field of endeavor Reichel teaches that a humidifier (33 in Figs. 3, 4, and 5) may be a water humidifier (0010 and 0014) in a pool form (see Fig. 5; 0060). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Reichel and Hyatt. Although Reichel is directed towards the post-treatment of unbound powder Reichel teaches that introducing water into a stream of air can reduce the electrostatic charges of the build material as it is transported in a pneumatic system (0014 and 0078). Thus, a person having ordinary skill in the art before the effective filing date would have found a humidifier desirable in a pneumatic system for those reasons. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Reichel and further in view of Sakata et al. (US 20160101622 A1, hereinafter “Sakata”). 
Hyatt fails to teach the limitations of claim 7. 
In the same field of endeavor (inkjet printing which is currently known to be in the field of additive manufacturing) Sakata teaches that a printer may have a humidifier (see Fig. 2) that has a temperature sensor (203) and a humidity sensor (206) adjacent to a pool of water (see Fig. 2). Finally, Sakata teaches that a controller may be used to control the temperature and the humidity of the air based upon the feedback from the sensors (0044). 
Sakata does not explicitly teach that the heater heats the pool in its embodiment, but it does teach that other type of humidifiers may be used such as a steam-type humidifier (0044). Further, Sakata teaches that sensors may be used in order to have humidified air that is the appropriate temperature and humidity levels (0044), thus a person having ordinary skill in the art before the effective filing date would have found it obvious to use a temperature sensor in the water bath. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Hyatt and Sakata. Sakata teaches that appropriate humidity controls may be used to have desirable conditions for a printing environment (0054). Thus, a person having ordinary skill in the art before the effective filing date would have found more precise humidifying conditions desirable for those reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742